Title: From Thomas Jefferson to James Hunter, 7 February 1781
From: Jefferson, Thomas
To: Hunter, James



Sir
Richmond Febry. 7th. 1781

By the Loss of many of our papers we find ourselves unable to say how stand our orders with you for camp-kettles. We shall be glad however, whatever they be, that you now furnish us with one thousand for the separate use of the State and to be called for by my order only.
I am Sr. &c.,

T.J.


P.S. We will send 2 waggons a week hence for camp-kettles and continue them going backward and forward on the same business if you can make them fast enough till we get our whole number.
T.J.

